Title: To George Washington from Brigadier General William Woodford, 25 November 1777
From: Woodford, William
To: Washington, George



Dear Genl
[Whitemarsh, Pa.] Novr 25th 1777.

I cannot help viewing the purposed Attack upon the Enemys Lines as attended with many Hazards & Dificuties.
But these are over ballanced by the following considerations Vizt first the necessity that something should be attempted by this Army before it retires into Winter Quarters, both for its own Cr. & the support of our paper currency.
Secondly, that from my knowledge of the State of the Soldiery, we are not likely to be in a better condition, if so good a one, at any Future time.
Thirdly, that all the Force we expected is arrived—and lastly that the present Detach’d situation of the two Armys promises a fairer prospect of Success, than is likely to p[r]esent itself again whilst we are able to continue in the Field.
I am therefore for makeing the Attack so soon as your Excellency & some of the Genl Officers have had sufficient time to Digest a proper plan. I have the Honour to be Your Excellencys Most Obedt humble Servt

Wm Woodford

